         Case 2:20-cv-00163-JDW Document 14 Filed 02/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                      Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                             ORDER

       AND NOW, this 27th day of February, 2020, upon consideration of Defendants James

Everett Shelton and Final Verdict Solutions’ Motion for Judgment on the Pleadings (ECF No. 6),

the Court notes as follows:

       1)     Defendants filed their Motion on February 11, 2020;

       2)     Pursuant to this Court’s Local Rules of Civil Procedure, Plaintiffs’ response to the

Motion, if any, was due by February 25, 2020. See L. R. Civ. P. 7.1(c) (requiring any response in

opposition to a motion be filed within fourteen (14) days after service);

       3)     As of the date of this Order, Plaintiffs have failed to respond to Defendants’ Motion;

and

       4)     The Court is authorized to grant Defendants’ Motion as unopposed. See L. R. Civ.

P. 7.1(c) (“In the absence of a timely response, the motion may be granted as uncontested except

as provided under Fed. R. Civ. P. 56.”); see also Hung Nguyen v. Bosch Sec. Sys., Inc., No. 18-cv-

1675, 2018 WL 5839701, at *2 (E.D. Pa. Nov. 8, 2018) (granting motion for judgment on the

pleadings as unopposed); Spann v. Midland Credit Mgmt. & Midland Funding, LLC, No. 16-cv-
         Case 2:20-cv-00163-JDW Document 14 Filed 02/27/20 Page 2 of 2




3946, 2016 WL 5390671, at *4 (E.D. Pa. Sept. 27, 2016) (same); Smith v. Zeeky Corp., No. 09-

cv-4253, 2010 WL 1878716, at *8 (E.D. Pa. May 7, 2010) (same).

       In light of the foregoing, it is ORDERED that Defendants’ Motion for Judgment on the

Pleadings (ECF No. 6) is GRANTED as uncontested, and Plaintiffs’ claims against Defendants

James Everett Shelton and Final Verdict Solutions are DISMISSED WITH PREJUDICE.

Plaintiffs’ claims against Defendant Dan Boger remain.



                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.




                                              2
